Talmadge, J.
(dissenting) — Basing its opinion on the child support schedule in RCW 26.19, but ignoring the specific statutory language of RCW 26.16.205 which establishes the responsibility of a stepparent for stepchild support, the majority holds a stepparent is not obligated to pay child support for a stepchild. Because RCW 26.16.205 specifies stepparent liability for child support and clear conditions for terminating such support, none of which applies here, I respectfully dissent.
As an initial procedural question, the parties to this action did not raise the child support schedule, RCW 26.19, as a basis for resolving the issues in this case. RCW 26.19 was raised for the first time, however, in a brief of amici curiae in this Court. But no mention of this issue was made in briefs presented tó the Court of Appeals, the petition for review to this Court, or the answer to the petition for review. While I agree in principle that we may decide a case based on clear and dispositive precedent not argued by the parties, see Majority op. at 538 n.11 (citing City of Tacoma v. Luvene, 118 Wn.2d 826, 832-33, 827 P.2d 1374 (1992)); *544see also Alverado v. Washington Pub. Power Supply Sys., 111 Wn.2d 424, 429-30, 759 P.2d 427 (1988), cert. denied, 490 U.S. 1004, 109 S. Ct. 1367, 104 L. Ed. 2d 153 (1989); Bitzan v. Parisi, 88 Wn.2d 116, 126, 558 P.2d 775 (1977), I disagree that RCW 26.19 is clearly dispositive of the central issue in this case. Insofar as the interplay of RCW 26.19 with RCW 26.16.205 has not been adequately addressed by the lower courts or by the parties to this case, I am reluctant to support the majority’s resolution of the case based on application of RCW 26.19. In this case, it is appropriate to adhere to the well established rule that new issues may not be raised for the first time on appeal by amici curiae. See Long v. Odell, 60 Wn.2d 151, 154, 372 P.2d 548 (1962); State v. Clark, 124 Wn.2d 90, 101, 875 P.2d 613 (1994), overruled on other grounds by State v. Catlett, 133 Wn.2d 355, 361, 945 P.2d 700 (1997); State v. Gonzalez, 110 Wn.2d 738, 752 n.2, 757 P.2d 925 (1988); Coburn v. Seda, 101 Wn.2d 270, 279, 677 P.2d 173 (1984); Schuster v. Schuster, 90 Wn.2d 626, 629, 585 P.2d 130 (1978).
However, even if we were to consider RCW 26.19, that statute does not resolve this case. RCW 26.16.205 imposes a statutory obligation upon stepparents to support their stepchildren:
The expenses of the family and the education of the children, including stepchildren, are chargeable upon the property of both husband and wife, or either of them, and they may be sued jointly or separately. When a petition for dissolution of marriage or a petition for legal separation is filed, the court may, upon motion of the stepparent, terminate the obligation to support the stepchildren. The obligation to support stepchildren shall cease upon the entry of a decree of dissolution, decree of legal separation, or death.
(Emphasis added.) The statute is very explicit as to the circumstances under which the support obligation of stepparents to stepchildren ceases: the obligation ceases only upon the entry of a decree of dissolution, a decree of legal separation, or death of the stepparent. The statute makes no mention of children leaving the stepparent’s home or *545care as a contingency defeating the stepparent’s support obligation. As none of the statutory contingencies was present in this case, Mr. Harmon’s obligation to support his stepdaughters did not terminate.
This interpretation of RCW 26.16.205 is consistent with prior Washington case law. A stepparent who establishes a parental relationship with a stepchild owes a support obligation to that child. Stahl v. Department of Soc. & Health Servs., 43 Wn. App. 401, 404, 717 P.2d 320 (1986); Groves v. Department of Soc. & Health Servs., 42 Wn. App. 84, 86-87, 709 P.2d 1213 (1985); State v. Gillaspie, 8 Wn. App. 560, 562-63, 507 P.2d 1223 (1973). The determination of Division Three of the Court of Appeals in In re Marriage of Farrell, 67 Wn. App. 361, 835 P.2d 267 (1992), that RCW 26.16.205 was intended to apply only to “custodial stepparents” and the support obligation of a stepparent terminates upon the child’s voluntary severance of the parental relationship with the stepparent is unsupported by the express statutory language and should be specifically disapproved.13
*546The majority assumes the child support schedule in RCW 26.19 somehow supersedes the provisions of RCW 26.16.205. I disagree. The child support schedule in RCW 26.19 primarily addresses calculation of the amount of child support to be established in a particular case, but RCW 26.16.205 establishes liability, that is, who must pay child support. The legislative history of RCW 26.19 and amendments to RCW 26.16.205 confirm this interpretation. RCW 26.19 was enacted in 1988 and did not purport to repeal RCW 26.16.205. See Laws of 1988, ch. 275. In fact, language regarding child support was added to RCW 26.16.205 in 1990, two years after the adoption of the child support schedule legislation. See Laws of 1990, 1st Ex. Sess., ch. 2, § 13 (adding the last two sentences of the current statute, clarifying when the obligation of a stepparent to support a stepchild is terminated). This would suggest the Legislature continued to believe in 1990, despite the child support schedule, that stepparents were responsible for child support until such time as the three specific contingencies set forth in RCW 26.16.205 took place. See Elford v. City of Battle Ground, 87 Wn. App. 229, 235, 941 P.2d 678 (1997) (when Legislature amends legislation, it is presumed it considered earlier enactments dealing with the same subject matter). See also Department of Fisheries v. Public Util. Dist. No. 1 of Chelan County, 91 Wn.2d 378, 383, 588 P.2d 1146 (1979); State v. Roth, 78 Wn.2d 711, 715, 479 P.2d 55 (1971) (Earlier enactments dealing with the same subject matter are presumed to have been considered by the Legislature when it amends legislation. Any new provisions of a statute are then deemed adopted in light of and with reference to the earlier act.). However, it is again appropriate to reiterate none of the parties actually argued the effect of the enactment of RCW 26.19 on RCW *54726.16.205. We should not allow injection of this issue into the case so late in the process.
Additionally, the policy rationale for stepparent support of stepchildren implicit in RCW 26.16.205 is compelling. In an era where marital dissolution is an all too often unfortunate reality, parents often remarry and families are made up of both natural children and stepchildren. Stepchildren, like natural children, require financial support. RCW 26.16.205 expressly recognizes this fact of financial survival for stepchildren. Cf State v. Gillaspie, 8 Wn. App. 560, 562, 507 P.2d 1223 (1973) (noting the law has been developing toward the integration of stepchildren into the family with rights equal to those of natural children). If, by the adoption of the child support schedule in RCW 26.19 the Legislature has departed from this policy, it ought to expressly so indicate by repealing or amending RCW 26.16.205.
The provisions of RCW 26.16.205 are clear. Harmon is still responsible for child support for his stepdaughters. I would affirm the decision of the Court of Appeals and the trial court.
Alexander, J., concurs with Talmadge, J.

The Court of Appeals in Farrell relied on Van Dyke v. Thompson, 95 Wn.2d 726, 630 P.2d 420 (1981). In Van Dyke, we held the Department of Social and Health Services had no authority to collect the wages of a noncustodial stepparent to satisfy the noncustodial parent’s support obligation from a previous marriage. This result followed from the language of the 1969 version of RCW 26.16.205, which stated:
The expenses of the family and the education of the children, including stepchildren, are chargeable upon the property of both husband and wife, or either of them, and in relation thereto they may he sued jointly or separately; Provided, That with regard to stepchildren, the obligation shall cease upon the termination of the relationship of husband and wife.
Van Dyke, 95 Wn.2d at 728. This emphasized language is plainly different from the present version of RCW 26.16.205, amended in 1990.
Moreover, in In re Marriage of Schweitzer, 132 Wn.2d 318, 331, 937 P.2d 1062 (1997), we indicated a stepfather had no legal obligation to support a stepson after he left home to attend college. There, the stepson was an adult. The legal obligation of parents to support children ordinarily does not extend beyond their minority. RCW 26.09.170(3), provides “[ujnless otherwise agreed in writing or expressly provided in the decree, provisions for the support of a child are terminated by emancipation of the child[J” As used in the statute, emancipation occurs when the child reaches the age of majority or is emancipated in fact, whichever occurs first. In re Marriage of Gillespie, 77 Wn. App. 342, 346, 890 P.2d 1083 (1995); In re Marriage of Nielsen, 52 Wn. App. 56, 59, 757 P.2d 537, review *546denied, 111 Wn.2d 1023 (1988); Gimlett v. Gimlett, 95 Wn.2d 699, 702, 629 P.2d 450 (1981). See also In re Marriage of Kelly, 85 Wn. App. 785, 790-93, 934 P.2d 1218 (citing RCW 6.19.090(2) and holding trial courts have broad discretion to determine whether and how long to order postmajority, postsecondary educational support), review denied, 133 Wn.2d 1014, 946 P.2d 402 (1997). Schweitzer is consistent with these principles. RCW 26.16.205, as presently written, does not compel stepparents to do any more than is required of parents generally.